Citation Nr: 0609173	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for right wrist synovitis 
with post-operative residuals of an arthroplasty, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to May 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted a 10 percent disability rating for 
right wrist synovitis with post-operative residuals of an 
arthroplasty.  In January 2006, the veteran testified at a 
hearing before the undersigned.

At his January 2006 personal hearing the veteran raised 
claims of entitlement to service connection for painful post-
operative right wrist scars and muscle atrophy secondary to 
his service connected right wrist disability.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action. 


FINDING OF FACT

Right wrist ankylosis is not demonstrated.


CONCLUSION OF LAW

The veteran does not meet the criteria for an increased 
rating for right wrist synovitis with post-operative 
residuals of an arthroplasty.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5214, 5215 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in November 
2001 VA correspondence and in a December 2002 statement of 
the case, amongst other documents, fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
In this regard, while the veteran reported that the medical 
records he had in his home had been destroyed, he also 
reported that he received all of his treatment at Houston and 
Beaumont VA Medical facilities and the RO thereafter obtained 
these records.  The record also shows that two VA 
examinations have been held to ascertain the severity of his 
right wrist disability.

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

As to the Court's March 3, 2006, holding in Dinges/Hartman v. 
Nicholson, Nos. 01-1917 & 02-506, to the extent that VA 
failed to fulfill any duty to notify the veteran regarding 
how an effective date is assigned, that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran and his representative contend that the 
claimant's right wrist disability is manifested by 
symptomatology that warrants the assignment of an increased 
rating.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2 (2005), when assigning a disability rating, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In the April 2002 rating decision the RO assigned the right 
wrist disability a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (limitation of motion of the wrist). 

A 10 percent rating is the maximum schedular rating for 
limitation of motion of the wrist without ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  Because VA examiners reported that 
the veteran is right handed, a 30 percent evaluation would be 
assigned where there is favorable ankylosis in 20 to 30 
degrees of dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 
5214. 

In this case, while the range of right wrist motion was 
restricted at both the March 2002 and February 2005 VA 
examinations, it nonetheless had at least some motion.  VA 
records generated since before the veteran filed his current 
claim, including those prepared in connection with his 
postservice wrist surgery, are negative for any evidence of 
any form of ankylosis.  In the absence of ankylosis, the 
criteria for a higher rating under Diagnostic Code 5214 have 
not been met.  Id.

As to functional loss due to pain and discomfort as discussed 
by the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
where as here the veteran is already receiving the maximum 
rating available for limitation of motion of the wrist, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2005), do not apply.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Based on the veteran's written statements to the RO, his 
personal hearing testimony, and statements to VA examiners 
that his right wrist disability interferes with his ability 
to obtain and/or maintain employment, the Board considered 
the application of 38 C.F.R. § 3.321(b)(1) (2005).  Although 
the veteran has described his pain and weakness and while VA 
treatment records in the months before and after his 
postservice wrist surgery document a number of hospital 
visits due to right wrist pain and/or a post operative 
infection, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
his right wrist disability has resulted in frequent periods 
of hospitalization or in a marked interference with 
employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has also not overlooked the veteran's and his 
representative's written statements to the RO, the claimant's 
statements to his VA physicians, and his personal hearing 
testimony.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's 
statements, as well as those of his representative, which 
address the severity of the claimant's right wrist disability 
are not probative evidence as to the issue on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied. 


ORDER

Entitlement to an increased rating for post-operative 
residuals of an arthroplasty of the right wrist due to 
synovitis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


